

ENERJEX RESOURCES, INC.
27 Corporate Woods, Suite 350
10975 Grandview Drive
Overland Park, Kansas 66210


January 27, 2010


West Coast Opportunity Fund, LLC
Frey Living Trust
1202 Coast Village Road
5005 SE Williams Way
Montecito, CA  93108
Stuart, FL  34997
   
Enable Growth Partners LP
Enable Opportunity Partners LP
C/o Enable Capital Management
C/o Enable Capital Management
One Ferry Building, Suite 225
One Ferry Building, Suite 225
San Francisco, CA 94111
San Francisco, CA  94111



 
RE:
Amendment to Debentures and Transaction Documents (this “Letter Agreement”)



Dear Buyers:


Reference is made to the June 21, 2007 Senior Secured Debentures, as amended
(the “Debentures”), the Securities Purchase Agreement, as amended (the “Purchase
Agreement”), and the Pledge and Security Agreement, as amended (the “Security
Agreement”) and other agreements and documents associated therewith, as amended
through the date hereof (collectively, the “Transaction Documents”), all
originally dated as of April 11, 2007, by and among EnerJex Kansas, Inc. (the
“Company”), EnerJex Resources, Inc. (“Parent”), West Coast Opportunity Fund, LLC
(“West Coast”), Frey Living Trust (“Frey”), Enable Growth Partners LP (“Enable
Growth”) and Enable Opportunity Partners LP (“Enable Opportunity”)
(collectively, West Coast, Frey, Enable Growth and Enable Opportunity may be
referred to as the “Buyers”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in the Debentures, Purchase
Agreement, the Security Agreement and/or the Transaction Documents.


WHEREAS:
 
A.          The Debentures allow for the retirement of a portion of the Parent’s
common stock held by the Buyers in accordance with Exhibit A to the Debentures
(the “Redemption Schedule”).
 
B.           The Company is currently in the process of selling certain assets
designated as the Weidemier/Voigts project, which is anticipated to close on or
before March 10, 2010 (the “Asset Sale”).
 
C.           The Company, the Parent and the Buyers wish to amend the Redemption
Schedule as set forth herein.

 
1

--------------------------------------------------------------------------------

 

D.           Certain of the Transaction Documents provide that amendments may be
made by written consent of the Company and holders of at least sixty-five
percent of the aggregate number of Registrable Securities issued under the
Securities Purchase Agreement, and the undersigned Buyers constitute such
requisite holders.
 
NOW THEREFORE, in consideration of the premises and mutual promises herein
contained, the Company and the Buyers hereby agree as follows:
 
1.           Defined Terms. Capitalized terms used in this Letter Agreement
which are not defined herein shall have the meaning ascribed to them in the
Transaction Documents.
 
2.           Amendment to Redemption Schedule.  The Company, the Parent and the
Buyers hereby agree that the January and February redemption payment set forth
on Exhibit A to the Debentures (“Redemption Payments”) shall be extended to be
paid on or before March 10, 2010 to coincide with the anticipated close of the
Asset Sale.
 
3.           Asset Sale Proceeds. The Company hereby agrees to immediately use
proceeds from the Asset Sale (excluding the associated debt owed to Texas
Capital) to make the full Redemption Payments owed through March 31, 2010.
 
4.           Conditional Waiver.
 
 
a.
The Buyers hereby waive any existing Event of Default under the Transaction
Documents that does not, directly or indirectly, have a material negative impact
on the Buyers’ security interest in the collateral or other properties of the
Company in which it has a security interest, or have a material negative impact
in the Buyers’ priority of payment under the Debentures.

 
 
b.
The Company hereby represents and warrants to the Buyers that it has no
knowledge of any material Defaults or Events of Default under the Transaction
Documents.

 
 
c.
The waivers granted by the Buyers in favor of the Company that are contained in
this Agreement shall be null and void in the event the Company has breached its
representation in Section 4(b).

 
5.           Governing Law.  This Letter Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Letter Agreement and all
disputes arising hereunder shall be governed by, the laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.
 
6.           Amendment.  It is the intention of the parties that this Letter
Agreement modifies and amends the Transaction Documents to the extent set forth
herein or as otherwise necessary to effectuate the intentions of the parties as
set forth herein.

 
2

--------------------------------------------------------------------------------

 

7.           No Waiver.  The execution of this Letter Agreement is not, and
shall not be deemed to constitute, a waiver, cure, or forbearance of any default
arising prior or subsequent to the date of this Letter Agreement, nor shall it
constitute a reinstatement of the terms described in the Transaction Documents,
except as set forth herein.  The Company agrees that no delay on the part of any
of the Buyers in exercising any power or right shall operate as a waiver of any
such power or right or preclude the further exercise of any other power or
right.  Any remedies contained herein are cumulative and not exclusive of any
remedies provided by law.  Notice to or demand in circumstances under which the
terms of this Letter Agreement do not require such notice or demand shall not
entitle the Company to further notice or demand nor constitute a waiver of the
rights of the Buyers to take any other or further action without notice or
demand.
 
8.           Continuing Validity of Transaction Documents.  Except as expressly
provided for in this Letter Agreement, the other Transaction Documents and all
other documents executed in connection therewith shall continue unchanged in
full force and effect, in accordance with their respective terms, and the
parties hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to the
other Transaction Documents.
 
9.           Transaction Document. This Letter Agreement shall be deemed and
constitute a “Transaction Document” under the Securities Purchase Agreement.
 
10.         Recitals. The recitals set forth above are true and correct and are
hereby incorporated into this Letter Agreement as if set forth at length herein.
 
11.         Counterparts.  This Letter Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
12.         Headings.  The headings of this Letter Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Letter Agreement.
 
13.         Severability.  If any provision of this Letter Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Letter Agreement in that jurisdiction or the validity or
enforceability of any provision of this Letter Agreement in any other
jurisdiction.
 
14.         Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the terms of this
Letter Agreement and the consummation of the transactions contemplated hereby.
 
Kindly confirm your agreement with the foregoing by signing the copy of this
letter where indicated below.

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed or caused this Letter
Agreement to be duly executed by an authorized officer as of the date first
above written.
 

 
Very Truly Yours,
     
Company:
 
ENERJEX KANSAS, INC.
     
By:
/s/ Steve Cochennet
   
Name: Steve Cochennet
   
Title: Chief Executive Officer
     
Parent:
 
ENERJEX RESOURCES, INC.
     
By:
/s/ Steve Cochennet
   
Name: Steve Cochennet
   
Title: Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 

WEST COAST OPPORTUNITY FUND,
LLC


By:
/s/ Atticus Lowe
   
Name: Atticus Lowe
   
Title: Chief Investment Officer
 


 
5

--------------------------------------------------------------------------------

 

ENABLE GROWTH PARTNERS LP


By:
/s/ Mitch Levine
   
Name:  Mitch Levine
   
Title: CEO
 


 
6

--------------------------------------------------------------------------------

 

ENABLE OPPORTUNITY PARTNERS LP


By:
/s/ Mitch Levine
   
Name:  Mitch Levine
   
Title: CEO
 


 
7

--------------------------------------------------------------------------------

 

FREY LIVING TRUST


By:
/s/ Philip Frey Jr.
   
Name: Philip Frey Jr.
   
Title: Trustee
 


 
8

--------------------------------------------------------------------------------

 